UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1854



FIRST CENTRUM CORPORATION; FIRST CENTRUM OF
VIRGINIA, INCORPORATED; FOREST HILL APARTMENTS
LIMITED PARTNERSHIP, a/k/a The Arbors, a/k/a
Forest Hill Apts LP,

                                           Plaintiffs - Appellants,

           versus


LANDMARK AMERICAN INSURANCE COMPANY; ACORDIA
OF ILLINOIS, INCORPORATED, d/b/a Acordia,
Incorporated,   d/b/a    Acordia   Corporation
Service   Company;    EDWARD   GOESEL;   LIMIT
UNDERWRITING LIMITED,

                                            Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:05-cv-00152-HEH)


Argued:   May 23, 2007                      Decided:   June 20, 2007


Before WILKINSON and SHEDD, Circuit Judges, and Frank D. WHITNEY,
United States District Judge for the Western District of North
Carolina, sitting by designation.


Affirmed by unpublished per curiam opinion.


ARGUED: Glenn Hugh Silver, SILVER & BROWN, Fairfax, Virginia, for
Appellants.    Paul L. Fields, Jr., FIELDS, HOWELL, ATHANS &
MCLAUGHLIN, L.L.P., Atlanta, Georgia; Barbara I. Michaelides,
CLAUSEN & MILLER, P.C., Chicago, Illinois, for Appellees.      ON
BRIEF: C. Thomas Brown, SILVER & BROWN, Fairfax, Virginia, for
Appellants. Andrew Jacobson, CLAUSEN & MILLER, P.C., New York,
New York, Robert Tayloe Ross, Robert S. Reverski, MIDKIFF, MUNCIE
& ROSS, P.C., Richmond, Virginia, for Appellee Landmark American
Insurance Company; Matthew Lee, HUDGINS LAW FIRM, Alexandria,
Virginia, Terry R. Howell, Jonathan D. Kramer, FIELDS, HOWELL,
ATHANS & MCLAUGHLIN, L.L.P., Atlanta, Georgia, for Appellee Limit
Underwriting Limited.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     This dispute involves the scope of coverage of insurance

policies issued by a primary insurer and an excess insurer for

various properties owned by First Centrum Corp.                    First Centrum

claims that the insurers owe additional payments for a fire at a

covered property under the policies’ Ordinance or Law provision.

Because it is clear that the policies are scheduled policies and

that the Ordinance or Law coverage is a sub-limit to the primary

limit, we affirm the district court’s grant of summary judgment to

the insurers.



                                      I.

     Plaintiffs First Centrum Corp. and its subsidiaries First

Centrum of Virginia, Inc., and Forest Hill Limited Partnership

(collectively “First Centrum”) obtained 2004 insurance coverage for

over 150 properties from primary insurer Limit Underwriting Ltd.

(“Limit”)   and   excess    insurer   Landmark     American    Insurance     Co.

(“Landmark”).      The policies renewed coverage provided by other

carriers    in   2003.     On   January    6,   2004,   one   of    the   insured

properties, a Richmond, Virginia apartment complex known as The

Arbors, was destroyed by fire.         At that time, binders had issued

for the 2004 coverage, but the policies themselves had not.

The parties agree that the binders provided coverage pending the

issuance of the policies and that, because the 2004 policies were


                                      3
renewals, terms not set forth in the binders may be inferred from

the   2003    policies.     The   2003   policies       provided   a    $3,421,000

scheduled limit for the Arbors property and per-occurrence primary

insurer’s limit of $2.5 million.             For the Arbors fire, Limit paid

First Centrum $2.5 million, and excess insurer Landmark paid

$916,000 -- e.g., the amount remaining on the Arbors’ $3,421,000

scheduled limit after Limit’s payment, minus a $5,000 deductible.

      First Centrum initiated this diversity action for breach of

contract and declaratory judgment as to the terms of the policies.1

First Centrum claims that the insurers owe additional payments

under the primary policy’s “Ordinance or Law” coverage, which, in

the   event   of   direct   physical     damage    to    an   insured   building,

provides $2.5 million for undamaged portions that an ordinance or

law requires to be demolished.               First Centrum contends that the

Ordinance or Law coverage constitutes $2.5 million of additional

coverage, while the insurers argue that it is a sub-limit of the

primary insurance limit.           The district court granted summary

judgment to the insurers.2        We now affirm.

      1
       The parties filed some motions with respect to jurisdiction.
We have reviewed the submissions and are satisfied that
jurisdiction exists.
     2
       This suit also included two defendants not involved in this
appeal: the insurance broker Acordia of Illinois, Inc. (“Acordia”)
and Edward Goesel, a Vice President of Acordia. Acordia worked
with plaintiffs to find 2004 insurance coverage. As an alternative
to the claims presented here, First Centrum sued Acordia and Goesel
for breach of contract, negligence, and misrepresentation. Because
a judgment against Limit and Landmark would obviate the claims
against Acordia and Goesel, the district court certified the grant


                                         4
                               II.

     First Centrum’s numerous claims boil down to one central

assertion: that the Ordinance or Law coverage was an additional

amount of insurance on top of the primary insurance limit.    This

contention rests primarily on language added to the Ordinance or

Law endorsement of the 2003 primary policy, which states, “These

[Ordinance or Law] sub-limits are included in the overall limit of

liability and are not an additional amount of insurance.”    First

Centrum argues that this reference to the “overall” liability limit

means that the Ordinance or Law coverage is a sub-limit not of the

limit per occurrence for a given property, but of the total insured

value of all the insured properties, which for the 2003 policy was

$356,126,250.

     Contrary to this contention, the unambiguous language of the

policy establishes that the Ordinance or Law limit is a sub-limit

of the occurrence liability limit provided by the primary policy,

not the total policy value.     The 2003 policy states that the

Ordinance or Law coverage is a “sub-limit[]”; the 2004 Limit binder

similarly       designates   coverage    of    “$2,500,000     per

occurrence/Building Ordinance or Law” as a “sub-limit.”      As is

typical of sub-limits, the Ordinance or Law sub-limit did not

increase the primary insurance limit.      As stated by the very


of summary judgment to Limit and Landmark pursuant to Fed. R. Civ.
P. 54(b). The claims against Acordia and Goesel are still pending.


                                5
language upon which First Centrum relies, the Ordinance or Law

coverage is “not an additional amount of insurance.” Yet plaintiff

argues   that   the   endorsement      actually     doubles    the   amount   of

insurance available from the primary insurer per occurrence.                  We

decline to adopt an interpretation so at odds with the clear intent

of the contract: to provide Ordinance or Law coverage as a sub-

limit    to   the   primary   limit,    “not   an    additional      amount   of

insurance.”

     Moreover, the logical consequence of plaintiff’s argument is

to undermine the entire nature of the policies.                As the district

court noted, by claiming the Ordinance or Law coverage was a sub-

limit of the overall policy value of $356,126,250, First Centrum

essentially argues that the endorsement language “transformed the

policy from a scheduled policy to a blanket policy.”                 J.A. 2873.

As opposed to a scheduled policy, which states coverage limits for

each insured property, a policy that “allocates an overall limit to

the policy” is by definition a blanket policy.            Monumental Paving

& Excavating, Inc. v. Pa.      Mfrs. Ass’n Ins. Co., 176 F.3d 794, 798

(4th Cir. 1999).       It is clear, however, that the policies in

question are scheduled, not blanket, policies.                The 2003 primary

policy states that it provided coverage on a “per occurrence,

scheduled limits” basis, while the 2004 binders state that they are

“per occurrence/scheduled limits (NOT BLANKET).”                 The policies

included voluminous Limit Schedules setting forth the liability


                                       6
limit for each property. Thus plaintiff’s reading of the contracts

is contravened by their very language and architecture.   It is, as

the district court stated, simply an “attempt to obfuscate the

clear language of the agreement.”   J.A. 2873.

     As to plaintiff’s remaining contentions, we find them to lack

merit. The insurers met the Arbors’ scheduled limit of $3,421,000,

with Limit as primary insurer paying its per occurrence limit of

$2.5 million and Landmark as excess insurer covering the balance

minus a contracted deductible. By doing so, the insurers satisfied

their liability under the policies.

     The judgment of the district court is hereby

                                                          AFFIRMED.




                                7